DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the claims, filed November 10, 2022, are acknowledged. Claims 1 and 4 have been amended. Claims 2-3 are cancelled. No new matter has been added. Claims 1 and 4-12 are pending and currently considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what the structure of the insulating film is. The claim recites attached nanoparticles and also recites wherein part or all of the nanoparticles are melted. It unclear if the film is comprised of discrete nanoparticles attached to the core, or if nanoparticles have been fused together. It is unclear if the nanoparticles are to be discernable from each other or not. One of ordinary skill in the art would appreciate that the melting of all the nanoparticles may result in a continuous film wherein nanoparticles are no longer discernable from each other. Therefore, it is also unclear if the size limitations for the nanoparticles are a product-by-process claim or not. It is unclear if merely a thickness of a continuous insulating film may read on the claim limitations because melted nanoparticles may be considered a continuous film with no discernable individual particles. Examiner interprets wherein either a continuous insulating film with a thickness of 3-150 nm (see para. [0063] of instant invention), or nanoparticles which are attached to the core and/or attached to each other, may read on the claimed limitations.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hachiya (US 20130154784 A1) in view of Kim (US 20140375413 A) and Hayashi (JP 2009188270 A, English Machine Translation provided). 
Regarding Claim 1, Hachiya discloses an insulating material coated soft magnetic powder (see Abstract; Fig. 2A) comprising: 
a core particle including a base portion that includes a soft magnetic material (see Fig. 2 (A) soft magnetic material 1; see para. [0061]), and 
an oxide film that is provided on a surface of the base portion and contains an element contained in the soft magnetic material (see Fig. 2 (A) inner layer 2; see para [0058] wherein soft magnetic material comprises chromium and aluminum; see para. [0078] wherein oxide layer (inner layer 2) comprises chromium oxide or aluminum oxide); and
an insulating film attached to the core particle containing at least one of aluminum oxide, silicon oxide, zirconium oxide, and silicon nitride (see Fig. 2 (A) outer oxide layer 3; see para. [0023] and para. [0078]; para. [0061]; iron-aluminum oxide reads on at least one of aluminum oxide).

While Hachiya does not expressly disclose wherein the insulating film is in the form of insulating nanoparticles, Hachiya discloses wherein the insulating film is a continuous film with a thickness of 50-500nm attached to the core particle (see Fig. 2(a)). One of ordinary skill in the art would appreciate the insulating film to comprise a structure which is the same as one formed from nanoparticles which have all melted, and therefore the claim limitations have been met (see claim interpretation in 112b rejection regarding the structure of the insulating film, and para. [0063] of instant specification).
Further, Kim teaches a similar invention wherein the first oxide layer is formed by oxidation of the magnetic material core, and the second insulating oxide layer is formed by coating with insulating nanosized particles containing at least one of aluminum oxide, silicon oxide, zirconium oxide and silicon nitride (see Abstract; para. [0050]-[0051]; see Fig. 3, particle 134) in order to implement high insulation characteristics, permeability, and high Q value, as well allowing for the use of an amorphous iron alloy for the core particle (see para. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have alternatively formed the second oxide (insulation) film with nanoparticles attached to the core particle, as taught by Kim, and those comprising at least one of aluminum oxide, silicon oxide, zirconium oxide and silicon nitride, also taught by Kim, for the invention disclosed by Hachiya. One would be motivated to do this in order to form an insulating material coated soft magnetic powder with high insulation characteristics, permeability, and high Q value, as well as one wherein the core may be an amorphous iron alloy (see teaching above). 

Hachiya in view of Kim do not expressly disclose the particle size of the nanoparticle such that each nanoparticle is 1/50,000 or more and 1/100 or less relative to a particle size of the core particle. 
However, Hachiya discloses wherein the core particle size is 5-30um (see para. [0123]) and wherein the insulating film thickness is 50-500nm. It would be obvious to one of ordinary skill in the art that a 50-500nm film formed of nanoparticles would therefore comprise nanoparticles with a size at most of 50-500nm. It would be obvious to one of ordinary skill in the art that the powder of Hachiya in view of Kim comprising a 5-30um core particle, such as 20um, coated with nanoparticles comprising a size of 50-500nm or less, such as 10nm, would therefore comprise a core particle to nanoparticle ratio of 1/2,000 which is within the claimed range of 1/50,000-1/1,000.
Further, Hayashi discloses a similar invention wherein oxide nanoparticles are coated on a core particle of a soft magnetic metal to form an insulating layer (see para. [0022]). Hayashi discloses wherein the nanoparticles are 1-80nm, and preferably 1-50nm, and wherein the diameter of nanoparticle to core particle ratio is at least 1/1,000 and preferably more 1/3,000 or more, in order to properly form a uniform layer (see para. [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nanoparticles forming the insulating film comprise a size of 1-50nm, and further wherein the diameter of nanoparticle to core particle comprised a ratio of 1/1,000-1/50,000, as taught by Hayashi, for the invention disclosed by Hachiya and Kim. One would be motivated to use this size of nanoparticle and core particle to nanoparticle diameter ratio in order to form a uniform insulation film layer (see teaching by Hayashi above).

Thus, Hachiya discloses a continuous insulating film attached to the core particle comprising the same thickness of the instant invention, and further, Hachiya in view of Kim disclose wherein the insulating film is in a state in which nanoparticles are attached to the core particle and are integrated with the core particle (see Fig. 4A of Kim and para. [0060] wherein coating particles are mechanofusioned to core particle). One of ordinary skill in the art would appreciate that the nanoparticles would be attached and integrated with the core particle, and further, that mechanofusioned nanoparticles be attached and integrated with the core as well as adjacent nanoparticles. Additionally, it would be obvious to one of ordinary skill in the art that the layer of nanoparticles be integrated as such in order to keep the structure and necessary insulation properties protecting the core particle. Therefore, the nanoparticle structure of Hachiya and Kim also read on the claimed limitations (see claim interpretation above in 112b regarding the structure of the insulating film).
Regarding the limitation wherein the nanoparticles are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. The broadest most reasonable interpretation of the structure of “melted” nanoparticles may be one wherein nanoparticles are attached or integrated, or form a continuous layer (see also 112b rejection above).

Hachiya further discloses wherein a specific resistance of the insulating material coated soft magnetic powder is 1 MΩ·cm or more (see para. [0116]; see volume resistivity values in Table 1; volume resistivity is specific resistivity; one of ordinary skill in the art would appreciate that the insulating material coated soft magnetic powder would comprise at least the same specific resistance amounts or higher). 
Further, the structure of the insulating material coated soft magnetic powder of Hachiya, Kim and Hayashi is the same as claimed (see above), and it would be obvious to one of ordinary skill in the art that the powder of Hachiya, Kim and Hayashi comprise the claimed specific resistance. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 4, Hachiya in view of Kim disclose wherein the oxide film preferably contains at least one of silicon oxide, aluminum oxide, and chromium oxide (see para. [0061] of Hachiya wherein inner oxide film comprises silicon oxide or aluminum oxide).

Regarding Claim 5, Hachiya discloses wherein a thickness of the oxide film is 5 nm or more and 200 nm or less (see para. [0073] wherein inner oxide layer 2 comprises a thickness of 5-50nm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 6, Hachiya discloses wherein a thickness of the insulating film is 3 nm or more and 150 nm or less (see para. [0073] wherein outer insulating layer is 50-500nm thick). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

Regarding Claim 7, Hachiya in view of Kim discloses wherein at least a part of the insulating film and the oxide film are integrated (see Fig. 2(A) of Hachiya wherein film 2 and film 3 are integrated; see Fig. 3 of Kim wherein film 136 and particles/film 134 are integrated with each other). Further, one of ordinary skill in the art would appreciate that the particles and films of multiple layers would be attached and integrated with each other and the core particle in order to keep the structure and necessary insulation properties protecting the core portion stable for subsequent processing.
Regarding the limitation wherein at least part of the insulating and oxide layer are “melted”, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Further, Kim teaches wherein the coated particles are heat treated for film formation (see para. [0061]), and Hachiya discloses heat treatment during forming of a magnet core (see para. [0131]). It would be obvious that these processes result in further integration of the insulating film and the oxide film, and the claimed structure.

Regarding Claim 8, Hachiya discloses wherein a particle size of the core particle is 1 um or more and 50 um or less (see para. [0123]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 9, Hachiya discloses a powder magnetic core comprising: the insulating material coated soft magnetic powder according to claim 1 (see Fig. 1; see para. [0057]).

Regarding Claim 10, Hachiya discloses a magnetic element comprising: the powder magnetic core according to claim 9 (see Fig. 1; see para. [0057]).

Regarding Claim 11, Hachiya discloses an electronic device comprising: the magnetic element according to claim 10 (see Fig. 1, 6 and 7; see para. [0057]).

Regarding Claim 12, Hachiya discloses an electronic component comprising the magnetic element according to claim 10 (see Fig. 1, 6 and 7; see para. [0057]), but does not specifically disclose if the electronic component is part of a moving device. However, it would be particularly obvious that a moving device comprise the electronic component of Hachiya because moving devices, such as portable electronic devices and DC motors, and the like, are well-known in the art for requiring electronic components. For example, Kim demonstrates wherein such electronic components are well-known in the art for moving devices such as a portable electronic device (see para. [0005] of Kim), and it would therefore be obvious to one of ordinary skill in the art to incorporate the magnetic element of Hachiya for a moving device in order to manufacture portable electronic devices.

Claims 1, 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140375413 A) in view of Hayashi (JP 2009188270 A, English Machine Translation provided). 
Regarding Claim 1, Kim discloses an insulating material coated soft magnetic powder (see Abstract; Fig. 3) comprising: 
a core particle including a base portion that includes a soft magnetic material (see Fig. 3 soft magnetic material 132; see par. [0049]), and 
an oxide film that is provided on a surface of the base portion and contains an element contained in the soft magnetic material (see Fig. 3, oxide film 136; see para. [0052]); and
an insulating film in which a plurality of insulating nanoparticles containing aluminum oxide, silicon oxide, zirconium oxide, and silicon nitride (see para. [0050]-[0051]), are attached to the core particle (see Fig. 3, insulation film 134 attached to core particle 132; see para. [0051]).

Kim does not expressly disclose the particle size of the nanoparticle such that each nanoparticle is 1/50,000 or more and 1/100 or less relative to a particle size of the core particle. 
Hayashi teaches a similar invention wherein oxide nanoparticles are coated on a core particle of a soft magnetic metal to form an insulating layer (see para. [0022]). Hayashi teaches wherein the mean particle diameter of the core soft magnetic particle is preferably 3-300um in order to balance density and mobility of particles during compression-molding (see para. [0038]). Hayashi further teaches wherein the nanoparticles are 1-80nm, and preferably 1-50nm, and wherein the diameter of nanoparticle to core particle ratio is at least 1/1,000 and preferably more 1/3,000 or more, in order to properly form a uniform layer of oxide (see para. [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the particle sizes of Hayashi for the invention disclosed by Kim, such that the core particles range from 3-300um in diameter, the nanoparticles forming the insulating film comprise a size of 1-50nm, and further wherein the diameter of nanoparticle to core particle comprises a ratio of 1/1,000-1/50,000. One would be motivated to use these sizes of nanoparticle and core particle, and diameter ratio, in order to form a uniform insulation film layer, and to produce a powder that balances powder mobility during pressing and final density for compression-molded products (see teaching by Hayashi above).

Kim discloses wherein the insulating film is in a state in which nanoparticles are attached to the core particle and are integrated with the core particle (see Fig. 4A of Kim and para. [0060] wherein coating particles are mechanofusioned to core particle). One of ordinary skill in the art would appreciate that the nanoparticles would be attached and integrated with the core particle, and further, that mechanofusioned nanoparticles be attached and integrated with the core as well as adjacent nanoparticles. Further, Kim discloses wherein the coated particles are heat treated for film formation (see para. [0061]), and incorporated into an inductor (see Fig. 1; see para. [0046]). It would be obvious that these processes result in further integration of the nanoparticles with the core particle and adjacent nanoparticles, and therefore the claimed structure.
Additionally, it would be obvious to one of ordinary skill in the art that the layer of nanoparticles be integrated as such in order to keep the structure and necessary insulation properties protecting the core particle. Therefore, the nanoparticle structure of Kim reads on the claimed limitations (see claim interpretation above in 112b regarding the structure of the insulating film).
Regarding the limitation wherein the nanoparticles are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. The broadest most reasonable interpretation of the structure of “melted” nanoparticles may be one wherein nanoparticles are attached or integrated, or form a continuous layer (see also 112b rejection above).

Kim is silent towards a specific resistance of the insulating material coated soft magnetic powder, and therefore does not disclose a specific resistance that is 1 MΩ·cm or more. However, the structure of the insulating material coated soft magnetic powder of Kim and Hayashi is the same as claimed (see above), and it would be obvious to one of ordinary skill in the art that the powder of Kim and Hayashi therefore comprise the claimed specific resistance. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 4, Kim disclose wherein the oxide film preferably contains at least one of silicon oxide, aluminum oxide, and chromium oxide (see para. [0050] and [0052]). It would be obvious that the oxidation of a core particle comprising silicon, aluminum and/or chromium as an alloying element form an oxide film comprising these elements as well, and therefore form silicon oxide, aluminum oxide or chromium oxide). 

Regarding Claim 7, Kim discloses wherein at least a part of the insulating film and the oxide film are integrated (Fig. 3 of Kim wherein film 136 and particles/film 134 are integrated with each other). Further, one of ordinary skill in the art would appreciate that the particles and films of multiple layers would be attached and integrated with each other and the core particle in order to keep the structure and necessary insulation properties protecting the core portion stable for subsequent processing.
Regarding the limitation wherein at least part of the insulating and oxide layer are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Further, Kim discloses wherein the coated particles are heat treated for film formation (see para. [0061]), and incorporated into an inductor (see Fig. 1; see para. [0046]). It would be obvious that these processes result in at least part of the plurality of nanoparticles melting, and thus further integration of the nanoparticles with the core particle and the claimed structure.

Regarding Claim 8, Kim in view of Hayashi discloses wherein a particle size of the core particle is 1 um or more and 50 um or less (see above teaching in Claim 1; see para. [0038] of Hayashi). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 9, Kim discloses a powder magnetic core comprising: the insulating material coated soft magnetic powder according to claim 1 (see Fig. 1; see para. [0043]).

Regarding Claim 10, Kim discloses a magnetic element comprising: the powder magnetic core according to claim 9 (see Fig. 1; see para. [0043]).

Regarding Claim 11, Kim discloses an electronic device comprising: the magnetic element according to claim 10 (see Fig. 1; para. [0043]).

Regarding Claim 12, Kim discloses a moving body comprising the magnetic element according to claim 10 (see Fig. 1, see para. [0043]; see para. [0005] wherein electronic component is used for a portable electronic device which reads on the broadest most reasonable interpretation of moving device).

Response to Arguments
Applicant’s arguments, filed November 10, 2022, with respect to Claims 1-12 rejected under 35 U.S.C. 103 over Hachiya in view of Kim and Hayashi, and also over Kim in view of Hayashi, have been fully considered, but respectfully are not found persuasive.

Applicant argues that the prior art fails to disclose or suggest wherein the nanoparticles attached to the core particles are melted. 
Applicant argues that Kim heat treats at 500C and there is no evidence that the particles would melt. 
Applicant argues that the melting points of individual elements (Cr, Fe and Si) are significantly higher than the temperature used to form aluminum oxide layer of Hachiya (700C), and therefore particle melting would not occur.
Applicant argues that the melted nanoparticles provide distinctive structural characteristics.
These arguments are not found persuasive.
Firstly, it is unclear what Applicant considers the distinctive structural characteristics of the melted nanoparticles to be. Examiner has interpreted the structure to be attached and integrated nanoparticles with the core particle, or a continuous film (see interpretation of 112b above); in which case, the structure of Kim reads on the claimed limitations. 
Secondly, it appears that Applicant is attempting to argue that the nanoparticles of Kim or Hachiya would not at least partially melt because of the chemical make-up of the soft magnetic grains (iron-alloy comprising Si and Cr) or the nanoparticles themselves (alumina) have melting temperatures above 700C. However, Applicant’s own invention discloses heat treating in order to melt nanoparticles of the same materials, and at temperatures well below the melting temperatures known for said materials (silica, alumina, zirconia, iron-alloy, etc.; see para. [0100] of instant specification where heat treating is as low as 600C; for example, melting temperature of silica is 1710C). It is unclear what Applicant is therefore considering a melted particle, as per Applicant’s logic, one of ordinary skill in the art would expect that heating from 600-1200C (instant specification) would not melt the materials required for the claimed insulation film (silica, alumina, zirconia, silicon nitride).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi (US 20210053115 A1): discloses a soft magnetic 1-100um iron-based particle with a 1-100nm coating layer comprising Si-oxide and 5-200 nm sized nanoparticles comprising Si or Al-oxide (see Abstract; para. [0015]; para. [0034]).
Hoshina (US 20100271158 A1): discloses soft magnetic iron-based particles with a insulation coating formed by siliconizing treatment of 20nm Si-oxide particles, wherein siliconizing is performed at a temperature up to 1180C (Fig. 2A; para. [0021]; para. [0058]). A temperature of up to 1180C is the same as the heat treatment performed by the instant invention in order to ‘melt’ the nanoparticles (para. [0100] of instant specification).
Sugiyama (US 20120012777 A1): discloses a 150-210um soft magnetic iron-based particle with integrated 50nm nanoparticles of silicon dioxide into a silicon dioxide layer (Fig. 2, SiO2 particle 4 SiO2 layer 3; see Fig. 6-7; see Abstract; see para. [0072] wherein Si particles are integrated by heating to 1100C).  A temperature of up to 1100C is the same as the heat treatment performed by the instant invention in order to ‘melt’ the nanoparticles (para. [0100] of instant specification).
Zheng (“A high-quality mechanofusion coating for enhancing lithium-ion battery cathode material performance”): teaches a continuous film formed from the mechanofusion of nanoparticles (see Abstract; see Fig. 3 (e-h)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735